LINDSAY, Judge,
dissenting in part.
I respectfully dissent from that portion of the majority opinion which awards severance damages. The evidence clearly shows that following the taking for the construction of this diamond interchange, special benefits inured to the remaining property, and its value was significantly increased. The landowner’s remaining property derived special benefits by virtue of the location of this interchange which were different from and more significant than the general benefits derived by other landowners in the vicinity of this project. These special benefits enhanced the value of the remainder of the property and far outweighed any damages which resulted from the taking.